Citation Nr: 1027288	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  02-11 065A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty from July 1981 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  This case was previously before the Board 
in March 2008 and Remanded for additional evidence and 
readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
claim so that the Veteran is afforded every possible 
consideration.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993) (where the record before the Board is inadequate, a Remand 
is mandatory rather than permissive.)

The Veteran's claim for service connection for bipolar disorder 
was previously remanded by the Board in March 2008 for VA 
examination to determine the nature and etiology of the disorder.  
The Appeals Management Center (AMC) directed requests for VA 
examinations in April 2009 and May 2009.  Letters from the AMC to 
the Veteran advised him of the importance of reporting for the 
examinations and informed him that failure to report to an exam, 
without good cause, would result in a decision on his claim based 
on evidence of record.  However he failed to report for any of 
them.  The RO subsequently issued a supplemental statement of the 
case denying the claim in May 2010.

In June 2010, the Veteran's representative reported that the 
Veteran had legitimate mitigating circumstances for not reporting 
for the examinations and should be given another chance.  The 
Veteran explained that he made three attempts to report for his 
scheduled VA examinations.  The first time he contacted the VA 
hospital to tell them he was in traffic and would be late.  When 
he arrived he was informed the doctor had left for that day.  The 
second time he waited three hours before being told he would be 
rescheduled.  However subsequent evidence in the claims file 
appears to show the Veteran wished to withdraw his claim.  
Although, he later informed the VA that he never intended to 
withdraw his appeal, the VA examination was never rescheduled.  

Despite the Veteran's repeated failure to report for examination, 
the Board will accept the explanations and provide another 
opportunity for VA examination.  38 C.F.R. § 3.655.  Although the 
VA is required by statute and case law to assist appellants in 
the development of claims, the duty to assist is not always a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Clearly, therefore, it is incumbent upon the Veteran to 
cooperate in any way that will facilitate the RO's efforts in 
developing his claim.  In this case, the consequence of the 
Veteran's unwillingness to report for VA examination is that the 
claim will be decided based on the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran additional or 
corrective VCAA notice with regard to his 
claim such as providing him with updated 
notice of what evidence has been received and 
not received by VA, as well as who has the 
duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law.  See 
generally Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159. 

2.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of his 
bipolar disorder, to provide the identifying 
information and any necessary authorization 
to enable the AMC/RO to obtain such evidence 
on his behalf.  Document any attempts to 
obtain such records.   If the AMC/RO is 
unable to obtain any pertinent evidence 
identified by the Veteran, so inform him and 
request that he obtain and submit it.

3.  The AMC/RO should arrange appropriate VA 
examination to determine the nature, extent, 
and onset any acquired psychiatric disorder.  
The claims folder must be made available to 
the examiner(s) for review of the case, and 
the examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  A notation 
to the effect that this record review took 
place should be included in the report. The 
examiner should elicit from the Veteran a 
detailed history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies should be 
performed, and the examiner should review the 
results of any testing prior to completing 
the report.  Complete diagnoses should be 
provided.

The examiner should provide an opinion 
addressing whether it is at least as likely 
as not (i.e., a fifty percent or greater 
probability) that any acquired psychiatric 
disorder, to include bipolar disorder the 
Veteran's bipolar disorder had it onset 
during military service.

4.  The Veteran must be properly informed of 
his scheduled VA examination, and he should 
be given notice of the consequences of 
failure to report for the examination, 
including an explanation of the provisions of 
38 C.F.R. § 3.655.  If he does not report for 
the examination, the claims folder should 
include clear documentation of his failure to 
report.  It should also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim by evaluating all evidence obtained 
after the last statement or supplemental 
statement of the case (SSOC) was issued.  If 
the benefit sought on appeal remains denied, 
furnish the Veteran and his representative an 
appropriate SSOC containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
including VCAA and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

